Citation Nr: 9903846	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-40 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to April 
1968.  

This appeal arises from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for a lung disorder, glaucoma and cataracts.  


REMAND

On his August 1996 VA Form 9, the veteran checked that he 
wished to appear personally at a hearing before a Member of 
the Board of Veterans' Appeals (Board) at the local VA 
office.  In February 1998 the veteran again requested a 
hearing.  The claims folder does not include correspondence 
which indicates that the veteran was scheduled for a hearing.

In February 1998 the RO denied the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder and depressive reaction.  The veteran submitted a 
notice of disagreement with the decision to deny service 
connection for depressive reaction in a statement dated in 
February 1998.  The RO has not yet issued a statement of the 
case as to this issue.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a hearing in accordance with his 
requests.

2.  The RO should issue the veteran and 
his representative a statement of the 
case on the issue of entitlement to 
service connection for depressive 
reaction.  The RO should notify the 
veteran that if he wishes the Board to 
consider this issue, he must perfect an 
appeal to it by the filing of a timely 
substantive appeal.

The case should then be returned to the Board for further 
appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

